MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                                 FILED
this Memorandum Decision shall not be                                             Aug 21 2020, 9:05 am
regarded as precedent or cited before any
                                                                                       CLERK
court except for the purpose of establishing                                      Indiana Supreme Court
                                                                                     Court of Appeals
the defense of res judicata, collateral                                                and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Stacy R. Uliana                                          Curtis T. Hill, Jr.
Bargersville, Indiana                                    Attorney General of Indiana

                                                         Tyler G. Banks
                                                         Supervising Deputy Attorney General
                                                         Indianapolis, Indiana


                                             IN THE
      COURT OF APPEALS OF INDIANA

Paul Steven Mills,                                       August 21, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-874
        v.                                               Interlocutory Appeal from the
                                                         Vermillion Circuit Court
State of Indiana,                                        The Honorable Jill D. Wesch, Judge
Appellee-Plaintiff                                       Trial Court Cause No.
                                                         83C01-1906-F3-3



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-874 | August 21, 2020         Page 1 of 7
                                             Case Summary
[1]   Paul Steven Mills engaged in disruptive behavior while in jail awaiting trial.

      The sheriff filed a motion for Mills to be transferred to a facility of the Indiana

      Department of Correction (DOC) pursuant to Indiana Code Section 35-33-11-1,

      alleging that he represented a substantial threat to the safety of others. The trial

      court granted the motion. Mills now appeals, asserting that the trial court

      erred. We disagree and therefore affirm.


                                 Facts and Procedural History
[2]   Mills was confined in the Vermillion County Jail on multiple charges. On

      January 31, 2020, Sheriff Michael Phelps and Jail Commander Derrek

      Williams wrote a letter/motion to the trial court that reads,


              I am submitting this letter as a request that [Mills] be ordered to
              the [DOC] for safe keeping. Mr. Mills has been incarcerated in
              the Vermillion County Jail since 06/05/2019 and in that time he
              has been disruptive to the safety and security of the Vermillion
              County Jail. On several occasions Paul has threatened to inflict
              harm to himself with stating on several occasions that he wanted
              to kill himself. The staff are under constant threat from Mills as
              he is verbally abusive towards them trying to instigate a
              confrontation often stating “I am going to get all of you”. Mr.
              Mills poses a threat with bodily waste as he has urinated and
              defecated in his cell, on the floor and out of the meal tray door.

              Most recently Paul Mills has attacked another inmate and is back
              in a holding cell due to not being able to safely house him in
              general population. Mills takes constant supervision and poses a
              significant burden on the staff of the Vermillion County Jail to
              the point that he is a safety and security risk to the facility.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-874 | August 21, 2020   Page 2 of 7
              Therefore pursuant to [Indiana Code Section] 35-33-11-1 it is my
              opinion that Paul Mills does represent a substantial threat to the
              safety of himself and others.


      Appellant’s App. Vol. 2 at 160.


[3]   Indiana Code Section 35-33-11-1 provides as follows:


              Upon motion by the:

              (1) sheriff;
              (2) prosecuting attorney;
              (3) defendant or his counsel;
              (4) attorney general; or
              (5) court;

              alleging that an inmate in a county jail awaiting trial is in danger
              of serious bodily injury or death or represents a substantial threat
              to the safety of others, the court shall determine whether the
              inmate is in imminent danger of serious bodily injury or death, or
              represents a substantial threat to the safety of others. If the court
              finds that the inmate is in danger of serious bodily injury or death
              or represents a substantial threat to the safety of others, it shall
              order the sheriff to transfer the inmate to another county jail or to
              a facility of the department of correction designated by the
              commissioner of the department as suitable for the confinement
              of that prisoner and provided that space is available. For the
              purpose of this chapter, an inmate is not considered in danger of
              serious bodily injury or death due to an illness or other medical
              condition.


[4]   On February 4, 2020, the trial court held a hearing on the motion, at which

      Phelps, Williams, and Mills testified. Phelps testified that Mills “keeps an

      entire [cell] block riled up on a regular basis” and battered another inmate “just

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-874 | August 21, 2020   Page 3 of 7
      last week.” Tr. Vol. 2 at 5, 7. Mills was charged with level 6 felony battery for

      that incident. 1 According to Phelps, Mills threw his urine and feces into his cell

      and out “the meal tray doorway, which is where the meal trays are literally put

      into the block[,]” and also “threatened to [throw] his feces and urine on staff.”
Id. at 5-6. Moreover, Mills “ran his head into the wall several times” and had

      been in and out of a padded isolation cell due to his behavior. Id. at 7. Phelps

      stated,


                 [Mills] says he’s going to keep doing it. And at the same time
                 you can’t put him back in a regular block because he may hurt
                 somebody else again. And this is constant to the point to where
                 you almost have to be with him all the time. We just don’t have
                 the staff to do that.
Id. Phelps acknowledged that he witnessed Mills “being paranoid” and that

      Mills “has possibly some delusions[.]” Id. at 8. Williams offered similar

      testimony and stated, “[W]e have to have constant interaction with [Mills]. It

      takes our focus off the rest of the jail.” Id. at 16. The trial court took the matter

      under advisement.


[5]   The chronological case summary (CCS) indicates that two days later, Mills was

      “released to DOC for safekeeping.” Appellant’s App. Vol. 2 at 7. The CCS

      does not indicate that a written order was issued. On April 6, 2020, Mills filed

      a motion requesting that the trial court issue a nunc pro tunc entry “to clarify




      1
          The trial court held an initial hearing on that charge after taking evidence on the motion to transfer.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-874 | August 21, 2020                          Page 4 of 7
      the extent of the action taken regarding safekeeping[,]” id. at 93, as well as a

      belated motion to certify the order for interlocutory appeal. The motion to

      certify notes that Mills had been transferred to Wabash Valley Correctional

      Facility pending a competency evaluation that had been requested by his

      counsel. The trial court granted the motion for and issued a nunc pro tunc

      entry, which simply states that the court had “granted the request to transport

      Mills to the DOC for safekeeping.” Appealed Order at 2. The court also

      certified the order for interlocutory appeal. On May 8, 2020, this Court

      accepted jurisdiction.


                                     Discussion and Decision
[6]   Mills contends that the trial court erred in granting the motion to transfer him

      to the DOC, claiming that “[t]he State’s interpretation of what constitutes a

      ‘substantial threat to the safety of others’ is overly broad.” Appellant’s Br. at 12

      (emphasis omitted). Mills presents his claim as an issue of statutory

      interpretation, to be reviewed de novo. We believe that the ruling should be

      reviewed under the clearly-erroneous standard. See Ind. Trial Rule 52(A) (“On

      appeal of claims tried by the court without a jury … the court on appeal shall

      not set aside the findings or judgment unless clearly erroneous, and due regard

      shall be given to the opportunity of the trial court to judge the credibility of the

      witnesses.”). “A judgment is clearly erroneous when a review of the materials

      on appeal leaves us firmly convinced that a mistake has been made.” Hutchison

      v. Trilogy Health Servs., LLC, 2 N.E.3d 802, 805 (Ind. Ct. App. 2014). A general

      judgment unaccompanied by any findings or conclusions will be affirmed on

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-874 | August 21, 2020   Page 5 of 7
      any legal theory consistent with the evidence. Id. “We neither reweigh the

      evidence nor judge the credibility of the witnesses.” Ponziano Constr. Servs., Inc.

      v. Quadri Enters., LLC, 980 N.E.2d 867, 873 (Ind. Ct. App. 2012).


[7]   A review of the hearing transcript does not leave us firmly convinced that a

      mistake has been made in this case. Mills battered a fellow inmate severely

      enough to warrant a level 6 felony battery charge, 2 regularly agitated the other

      inmates in his cell block, threw his excrement outside his cell and threatened to

      throw it on jail staff, and strained the jail’s limited resources, which, as the State

      correctly observes, “could only serve to decrease the safety and security of

      inmates and staff.” Appellee’s Br. at 14. The foregoing would amply support a

      finding that Mills represented “a substantial threat to the safety of others” for

      purposes of Indiana Code Section 35-33-11-1. Mills’s assertions to the contrary

      are merely invitations to reweigh the evidence, which we may not and will not

      do. Therefore, we affirm. 3




      2
       A simple battery, i.e., a knowing or intentional touching of another person in a rude, insolent, or angry
      manner, is a class B misdemeanor; a level 6 felony battery involves “moderate bodily injury,” which means
      “any impairment of physical condition that includes substantial pain.” Ind. Code §§ 35-42-2-1, 35-31.5-2-
      204.5. The charging information for Mills’s battery alleges that he kicked another inmate in the head,
      causing him to fall down and resulting in a concussion. Tr. Vol. 2 at 36.
      3
        Mills argues that we should require jail authorities to pursue civil commitment proceedings against an
      inmate before they may seek to have the inmate transferred pursuant to Section 35-33-11-1. This is a public
      policy matter for the legislature to consider.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-874 | August 21, 2020                    Page 6 of 7
[8]   Affirmed.


      Robb, J., and Brown, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-874 | August 21, 2020   Page 7 of 7